DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Line 4, the word “supposed” should be replaced with –supported--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a displacement preventer” in claim 1 (identified as a controller 11 in a first embodiment, or an upper guide plate 182b of FIG. 17A/17B in a second embodiment,  or a hole/thin slit h1 of FIG. 18 in a third embodiment, or a plurality of holes h2 of FIG. 19 or a “thin part formed by reducing the thickness of sheet metal” in a fourth embodiment), and “a conveyor” in claim 1 (identified as conveyance roller pair 186 in the disclosure).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kambayashi US 9,718,634 (hereinafter “Kambayashi”).
Regarding claim 1, Kambayashi discloses a paper sheet sensing device comprising: 
a sheet thickness sensor that includes a reference member (474, shown in FIG. 3, FIG. 4, or FIG. 7 ) and a displacement sensor (61), and senses a sheet thickness of a conveyed recording medium by bringing the reference member into contact with the recording medium and sensing a position of a height of the reference member with the displacement sensor, the position of the height having changed with the recording medium; 
a first attacher (62, 64, and 66) to which the sheet thickness sensor is attached; 
a conveyor (conveying roller unit 48 or registration roller pair 49, which is downstream of 47 in FIG. 1, refer to annotated FIG. 1 below) that nips and conveys the recording medium, and is disposed adjacent to the sheet thickness sensor at a predetermined distance equal to or shorter than a length of the recording medium being conveyed, in a conveyance direction of the recording medium; and 

    PNG
    media_image1.png
    779
    724
    media_image1.png
    Greyscale

a displacement preventer (implicit, interpreted as frame or stay that supports 48 or 49, which is independent  from 62, 64, and 66)  that prevents a change in an output of the displacement sensor due to a shift of a relative position of the height of the reference member, depending on whether there is the recording medium nipped by the conveyor, when the sheet thickness sensor senses the sheet thickness.
Regarding claim 2, wherein the conveyor is a pair of conveyance rollers that nip and convey the recording medium, the sheet thickness sensor includes a roller pair (474 and 472) formed with first and second rollers that nip and convey the recording medium, and a rotation axis (473A) of the second roller (474) is supposed by the first attacher in such a manner as to be movable in a thickness direction of the recording medium with respect to the first roller (472), and the second roller is the reference member.
Regarding claim 3, wherein the predetermined distance between the sheet thickness sensor and the conveyor is longer than a length of an outer circumference of the second roller  (according to FIG. 1, the circumference of 47 appears smaller than the predetermined distance between sheet thickness sensor and the conveyor).
	Regarding claim 4, wherein the conveyor is attached to a second attacher (implicit, interpreted as frame or stay that supports 48 or 49, which is independent  from 62, 64, and 66) , the second attacher is the displacement preventer, and the first attacher and the second attacher are independent of each other.
	Regarding claim 10, a paper sheet conveying device comprising: a sheet feed tray (44) that stores a plurality of recording media; a conveyor part (42, 45) that conveys a recording medium from the sheet feed tray into a conveyance path; and the paper sheet sensing device according to claim 1, the paper sheet sensing device sensing a sheet thickness of the recording medium conveyed into the conveyance path.
	Regarding claim 11, an image forming apparatus (1) comprising: the paper sheet conveying device according to claim 10; and an image former (20, shown in FIG. 1) that forms an image on a recording medium conveyed by the paper sheet conveying device.
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653